DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 2/18/2022.	
Claims 1-2,8,11-15,20-22,26,32,35-38 and 40-42 are pending and have been examined.

Reasons for Allowance
Claims 1-2,8,11-15,20-22,26,32,35-38 and 40-42 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is because although heat exchanger tube bundle cleaners having a plurality of robotic degrees of freedom utilizing linear and rotation motors are known, as shown by Hand et al. (US 2015/0258694 A1) and it is generally known to utilize only one linear and one rotational motor for positioning, as shown by Mathis (US 2016/0225433), the prior art of record does not teach, suggest or motivate the combination a cleaning device arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes, said cleaning device provided with a frame in which a mechanism for driving the flexible lance is arranged and which mechanism moves the flexible lance in a direction of an outlet opening of the cleaning device; a connection body adapted to connect the system to the heat exchanger; a holder for holding the cleaning device that is movable with respect to the connection body in a first direction and a second direction, wherein the second direction is perpendicular to the first direction; a single rotation motor comprising a motor housing that is connected to the connection body and a motor coupled via a transmission device to the motor housing for driving a rotation axle of the rotation motor around a rotation axis; a rotatable cantilever supporting arm for supporting the holder, wherein the rotatable cantilever supporting arm is coupled with the rotation axle of the rotation motor; wherein the rotation motor interconnects the connecting body and the rotatable cantilever supporting arm and selectively rotates the rotatable cantilever supporting arm with respect to the connection body, wherein the rotatable cantilever supporting arm extends outwardly in a radial direction with respect to the rotation axis in a cantilevered manner; wherein a single linear motor selectively moves the holder in a radial direction that is perpendicular to the rotation axis of the rotation axle of the rotation motor; wherein the single linear motor comprises a rack and pinion assembly, wherein the rotatable cantilever supporting arm comprises a wall provided with a plurality of openings defined therein and forming the rack which is engaged by a pinion for moving the holder in the radial direction, wherein the single linear motor and the single rotation motor are the only motors for moving the holder in the first direction and the second direction, in the context of claim 1.
Similarly, with respect to claim 26, the prior art of record does not teach, suggest or motivate a connection body for connecting the system to the heat exchanger; wherein the connection body is arranged to be coupled to a flange of the heat exchanger; a holder adapted to hold a cleaning device; a moving system for selectively moving the holder with respect to the connection body in one of a first direction and a second direction, wherein the second direction has at least a component perpendicular to the first direction, and wherein the moving system comprises a single rotation motor and a single linear motor, wherein the single linear motor and the single rotation motor are the only motors of the system for moving the holder in the first direction and the second direction; and a rotatable supporting arm supporting the holder; wherein the single rotation motor selectively rotates the rotatable supporting arm with respect to the connection body, and wherein the rotation motor interconnects the connecting body and the rotatable supporting arm; wherein the single linear motor selectively moves the holder in a radial direction with respect to a rotation axis of the single rotation motor; and wherein the holder is coupled to the rotatable supporting arm and the single linear motor selectively moves the rotatable supporting arm with respect to the connection body as a whole in a linear direction along a longitudinal axis of the rotatable supporting arm, in the context of claim 26.
Similarly, with respect to claim 32, the prior art of record does not teach, suggest or motivate the combination of a cleaning device arranged for driving a flexible lance, said cleaning device being provided with a frame in which a means driving the flexible lance is arranged for moving the flexible lance in a direction of an outlet opening device in the cleaning device; a connection body adapted to connect the system to the heat exchanger; a holder for holding the cleaning device that is movable with respect to the connection body in a first direction and a second direction, wherein the second direction is perpendicular to the first direction, wherein the holder includes at least one locking device comprising a clamp to removably lock the cleaning device onto the holder, wherein the cleaning device is coupled to the holder; a single rotation motor comprising a motor housing that is connected to the connection body and a motor coupled via a transmission device to the motor housing for driving a rotation axle of the single rotation motor around a rotation axis; a rotatable cantilever supporting arm for supporting the holder, wherein the rotatable cantilever supporting arm is coupled with the rotation axle of the single rotation motor; wherein the single rotation motor interconnects the connecting body and the rotatable supporting arm and selectively rotates the rotatable cantilever supporting arm with respect to the connection body, wherein the rotatable cantilever supporting arm extends outwardly in a radial direction with respect to the rotation axis in a cantilevered manner; wherein a single linear motor is arranged to move the holder in a radial direction that is perpendicular to the rotation axis of the single rotation motor; and wherein the single linear motor and the single rotation motor are the only motors for moving the holder in the first direction and the second direction, in the context of claim 32. 
Similarly, with respect to claim 41, a connection body for connecting the system to the heat exchanger; wherein the connection body is arranged to be coupled to a flange of the heat exchanger; a holder adapted to hold a cleaning device; a moving system for selectively moving the holder with respect to the connection body in one of a first direction and a second direction, wherein the second direction has at least a component perpendicular to the first direction, wherein the moving system comprises a single rotation motor and a single linear motor; and wherein the single linear motor and the single rotation motor are the only motors of the system for moving the holder in the first direction and the second direction; and a rotatable supporting arm supporting the holder; wherein the single rotation motor selectively rotates the rotatable supporting arm with respect to the connection body, and wherein the single rotation motor interconnects the connecting body and the rotatable supporting arm; wherein the single linear motor selectively moves the holder in a radial direction with respect to a rotation axis of the single rotation motor; and wherein the holder is movable along the rotatable supporting arm, and wherein the movement of the holder is along a longitudinal axis of the rotatable supporting arm, in the context of claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        

/Joseph L. Perrin/Primary Examiner, Art Unit 1711